IN THE COURT OF APPEALS OF IOWA

                                     No. 13-0794
                                 Filed July 16, 2014


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

WARREN EDWARD PURVIS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Cerro Gordo County, Rustin T.

Davenport, Judge.



      A defendant appeals the district court’s denial of his motion to suppress

and his motion for mistrial. AFFIRMED.




      Mark C. Smith, State Appellate Defender, and Nan Jennisch, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, Kyle Hanson, Assistant Attorney

General, Carlyle D. Dalen, County Attorney, and Rachel Gibney, Assistant

County Attorney, for appellee.




      Heard by Danilson, C.J., and Potterfield and McDonald, JJ.
                                            2


DANILSON, C.J.

         Warren Purvis appeals his convictions for first-degree sexual abuse, willful

injury resulting in serious injury, and domestic abuse assault impeding breathing

or circulation of blood causing bodily injury. He contends his statements made at

home and at the police station should be suppressed. He maintains the district

court wrongly denied his motion to suppress his statements made in his home

because they were given involuntarily and while he was in custody without the

benefit of an explanation of his Miranda rights.1 Purvis contends his statements

made at the police station were also involuntary and he did not knowingly and

intelligently waive his Miranda rights. He also maintains the court abused its

discretion in denying his motion for mistrial.        Specifically, Purvis claims the

State’s witness testified about Purvis being held in jail before trial, in violation of

the court’s ruling on the motion in limine, and this evidence was so prejudicial as

to deprive Purvis of a fair trial.       Because we find Purvis made voluntary

statements at his home and the police department; was not in custody during the

home interrogation; and knowingly, intelligently, and voluntarily waived his

Miranda rights before making incriminating statements at the police station, the

district court properly denied his motion to suppress.        We also find the one

comment by a witness about Purvis being in jail was cured by admonishing the

jury and through jury instruction, so the district court did not abuse its discretion

by denying his motion for mistrial. We affirm.




1
    See Miranda v. Arizona, 384 U.S. 436, 444–45 (1966).
                                        3


I. Background Facts and Proceedings.

      On December 23, 2012, Patricia Pope and Purvis were in an intimate

relationship and living together in Pope’s home. At some point in the evening,

Pope posted a message on Facebook, stating, “Anyone, please call police and

have them come to [Pope’s address]. Please help me now.” One of Pope’s

friends called the police, and the police officers then proceeded to the address

for a welfare check.

      The police arrived to Pope’s home at approximately 6 p.m.             Purvis

answered the door when the police officers knocked. The officers testified they

heard a faint female cry for help upon entering the residence. They found Pope

in the back bedroom, lying in bed. She had bruises and marks on her face and

chest. Pope told one of the officers Purvis had physically and sexually assaulted

her. She said Purvis had strangled her and bit her. She told officers she thought

she had lost consciousness twice. The police called the paramedics, who then

transported Pope to the hospital in the ambulance.

      As one of the officers talked with Pope in the bedroom, another talked with

Purvis in the living room. The officer did not advise Purvis of his Miranda rights.

Purvis was not placed in restraints or told he was under arrest. Purvis sat on the

living room couch as he talked with Officer Eernisse.            They spoke for

approximately ten minutes before a taking a short break. Purvis and Officer

Eernisse then spoke for approximately thirty minutes more. Purvis admitted to

Officer Eernisse that he fought with Pope and that he slapped her a couple times.

Purvis told the officer he and Pope had consensual sex even though they had

been fighting. During the questioning, Purvis told the officer he had taken twenty
                                         4


Lortab pills because he wanted to kill himself. The officers called an ambulance,

and Purvis was transported to the hospital.

      Purvis was examined at the hospital at approximately 7:20 p.m. by

Dr. Singh. The doctor noted Purvis was drowsy, but that he could talk and was

capable of being alert. He was able to answer the doctor’s questions. Dr. Singh

noted a “very minimal” odor of alcohol emanating from Purvis.          Lab results

showed his blood alcohol content was .073 and urine drug screen results showed

he had opiates in his system. Dr. Singh testified the opiates would make a

person drowsy.      Purvis was released from the hospital at approximately

10:50 p.m.

      After Purvis was discharged from the hospital, he was transported to the

police station. Purvis was placed in an interview room and given water. He was

not handcuffed or restrained. Purvis was read his Miranda rights and asked if he

understood them. He acknowledged that he did. He was then told to read the

waiver form, which listed the Miranda warnings and stated:

      I have read this statement and understand my rights. I am
      willing to make a statement and answer questions. I do not want to
      consult an attorney or have one present at this time. I understand I
      may decide at anytime to exercise these rights and decline to
      answer any further questions or make a statement.

Purvis signed and dated the form before talking with the officers.

      Purvis was able to provide Officers Hugi and Kemna with biographical

information, but he originally told officers he could not remember the events of

the day. The officers continued talking to Purvis for approximately forty minutes.

The officers then left Purvis in the interview room and “gave him a break.” Officer

Eernisse, who had talked to Purvis in the home, then joined the other three in the
                                          5


interview room.    Officer Eernisse reminded Purvis what he said during their

discussion in the home. Purvis admitted he forced Pope to have sex with him

after he physically assaulted her. The interview lasted for approximately thirty

minutes. Purvis then agreed to provide a written statement, and the officers left

the room.

       Purvis filled out a cover form, which stated “This statement is freely and

voluntarily given without promises, threats or coercion. . . ,” and signed his name.

He handwrote a statement, which read, in part:

       So I grabbed her by the throat and hit her several times. She
       grabbed my necklace and tore it off of me. So I bit her nose then
       she bit my arm so then I leaned on her throat with my forearm.
       Then I hit her in the chest about 3 or 4 times. Then hit her in the
       face a few times. Then made her have sex with me. After that I
       told her that I wanted to die. She said that she wanted to also. She
       took some pills and dumped the rest into my hand. I went to the
       fridge and got 2 beers and sat down on the floor. She called into
       work sick. Then I fell asleep, when I woke up I told her that the pills
       weren’t working. She said, “Take some of the Codine.” So I did.
       Then I fell asleep again.       When I woke up, the police were
       knocking on the door. I regret doing that!

       On January 4, 2013, Purvis was charged with first-degree sexual abuse,

willful injury resulting in serious injury, and domestic abuse assault impeding

breathing or circulation of blood causing bodily injury.

       On March 4, 2013, Purvis filed a motion to suppress the statements he

made to the police both at the home and at the police station. The district court

held a hearing on the motion on March 18, 2013. Following the hearing, the

court denied the motion. The court concluded Purvis was not in custody in the

home when he voluntarily made incriminating statements to the police, so no

Miranda warnings were necessary. The court also concluded Purvis knowingly,
                                         6

intelligently, and voluntarily waived his Miranda rights before voluntarily making

incriminating statements at the police station.

       Before the jury trial, Purvis filed a motion in limine requesting any

testimony that he was “incarcerated or in jail” be excluded from trial. At the

hearing on the motion, the State did not object to the motion, and the district

court granted it.

       A jury trial was held on the matter on April 2–5, 2013. Pope testified at

trial that Purvis physically and sexually assaulted her. She also testified about

her resulting injuries and ongoing medical complications, namely dizziness, post-

traumatic stress disorder (PTSD), limited use of one of her hands, and partial

loss of hearing in one ear. Medical personnel who treated Pope on the night of

December 23 also testified about the sexual assault examination which revealed

skin irritation around Pope’s vagina and an abrasion on her labia. A CT scan

showed, among other things, a broken nose and subarachnoid hemorrhaging,

also known as a brain bleed. Pope’s injuries required her to spend two days in

the intensive care unit.

       Pope’s primary physician, Dr. Mark Mahoney, testified about Pope’s

ongoing symptoms. As Dr. Mahoney testified about Pope’s symptoms of PTSD,

he stated, “She was anxious. She was having trouble sleeping. She was afraid

to go back into her home.       She was afraid she’d get assaulted again even

though the [assailant] was in prison, in jail.” Purvis immediately objected, and the

court held a short hearing outside of the presence of the jury. Purvis moved for

mistrial, claiming the State had violated the court’s ruling on the motion in limine.

The court overruled Purvis’s motion for mistrial. Once the jury returned, the court
                                           7


admonished the jury, stating, “I’m going to instruct to you disregard the last

answer of the witness.”

       Purvis testified in his own defense at trial. He denied forcing Pope to have

sex with him, but admitted he “beat her up.” He testified he did not recall what

specific injuries he caused.

       Because of Dr. Mahoney’s comment about Purvis in jail, the court

provided a curative instruction for the jury, which stated in part, “Warren Edward

Purvis is presumed innocent and not guilty.         The presumption of innocence

requires you to put aside all suspicion which might arise from the arrest, charge,

or present situation of the defendant.”

       The jury found Purvis guilty of each of the three charges against him.

Purvis filed a motion for new trial and a motion in arrest of judgment, which the

State resisted.

       On May 10, 2013, the district court denied Purvis’s motions. On the same

day, Purvis was sentenced to serve a term of life imprisonment without parole for

his conviction of first-degree sexual abuse. He was also sentenced to a term of

imprisonment not to exceed ten years for willful injury resulting in serious injury

and a term of imprisonment not to exceed five years for domestic abuse assault

impeding breathing or circulation of blood causing bodily injury. The sentences

were all ordered to run concurrently.

       Purvis appeals the district court’s denial of his motion to suppress. He

also appeals the district court’s denial of his motion for mistral.
                                            8


II. Standard of Review.

       We review a district court’s refusal to suppress statements allegedly made

in violation of constitutional guarantees de novo. State v. Palmer, 794 N.W.2d
840, 844 (Iowa 2010). We make an independent evaluation of the totality of the

circumstances as shown by the entire record. Id. “We give deference to the

district court’s fact findings due to its opportunity to assess the credibility of

witnesses, but we are not bound by those findings.” Id. We consider both the

evidence introduced at the suppression hearing as well as the evidence

introduced at trial. Id.

       We review the district court’s denial of a motion for mistrial for an abuse of

discretion. See State v. Callender, 444 N.W.2d 768, 770 (Iowa Ct. App. 1989).

The court is found to have abused its discretion only when the defendant shows

prejudice which prevented him from having a fair trial. Id.

III. Discussion.

       A. Motion to Suppress.

       In this case, the State had the burden to prove Purvis committed first-

degree sexual abuse,2 willful injury resulting in serious injury,3 and domestic

abuse assault impeding breath or circulation of blood causing bodily injury. 4



2
   Iowa Code section 709.2, states, “A person commits sexual abuse in the first degree
when in the course of committing sexual abuse the person causes another serious
injury.”
3
  Iowa Code section 708.4(1) states, “Any person who does an act which is not justified
and which is intended to cause serious injury to another commits willful injury, which is
punishable as . . . [a] class “C” felony, if the person causes serious injury to another.”
4
  Iowa Code section 708.2A(5), states:
         For a domestic abuse assault committed by knowingly impeding the
         normal breathing or circulation of the blood of another by applying
         pressure to the throat or neck of the other person or by obstructing the
                                         9


Purvis asserts the district court erred by admitting several statements he made to

police officers. He claims the statements made to the police officers while in his

home should be suppressed as they were made as a result of custodial

interrogation without a Miranda warning. Purvis also claims, in the alternative,

that if he was not in custody, his statements to the police officers were not given

voluntarily. Additionally, Purvis claims his statements made in the police station

following his waiver of Miranda rights should also be suppressed because the

waiver was not knowingly, intelligently, and voluntarily made, and even if properly

waived, his statements were not voluntarily given.

      1. General Principles.

      “Miranda warnings protect a suspect’s privilege against self-incrimination

embodied in the Fifth Amendment by informing the suspect of his or her right to

remain silent and right to the presence of counsel during questioning.” Palmer,
791 N.W.2d at 844 (Iowa 2010) (citing Miranda, 384 U.S. at 444–45). If, as here,

the defendant challenges the admission of statements made after a waiver of

Miranda rights, the State has the burden to prove by a preponderance of the

evidence that the defendant knowingly, intelligently, and voluntarily waived his

Miranda rights. State v. Ortiz, 766 N.W.2d 244, 252 (Iowa 2009). “For a waiver

to have been made knowingly and intelligently, ‘the waiver must have been made

with a full awareness of both the nature of the right being abandoned and the

consequences of the decision to abandon it.’”        Id. at 251 (quoting Moran v.

Burbine, 475 U.S. 412, 421 (1986)). “[T]he relinquishment of the right must have



      nose or mouth of the other person, and causing bodily injury, the person
      commits a class “D” felony.
                                         10


been voluntary in the sense that it was the product of a free and deliberate

choice rather than intimidation, coercion, or deception.” Moran, 475 U.S. at 421.

“Only if the totality of the circumstances surrounding the interrogation reveal both

an uncoerced choice and the requisite level of comprehension may a court

properly conclude that the Miranda rights have been waived.” Id. Courts use an

objective standard to determine whether a defendant’s waiver is voluntary,

knowing, and intelligent. State v. Hajtic, 724 N.W.2d 449, 453–54 (Iowa 2006).

       Factors bearing on voluntariness include:

       the defendant’s age, experience, prior record, level of education,
       and intelligence; the length of time the defendant is detained or
       interrogated; whether physical punishment was used, including
       deprivation of food or sleep; the defendant’s ability to understand
       the questions; the defendant’s physical and emotional condition
       and his reaction to the interrogation; whether any deceit or
       improper promises were used in gaining the admissions; and any
       mental weakness the defendant may possess.

State v. Hodges, 326 N.W.2d 345, 348 (Iowa 1982). The voluntary nature of a

statement depends on the totality of the circumstances. State v. Buenaventura,

660 N.W.2d 38, 46 (Iowa 2003). Generally, “[s]tatements are voluntary if they

were the product of an essentially free and unconstrained choice, made by the

defendant whose will was not overborne or whose capacity for self-determination

was not critically impaired.” State v. Payton, 481 N.W.2d 325, 328 (Iowa 1992).

       2. Statements at Purvis’s Home.

       Purvis maintains his in-home statements should have been suppressed.

He claims the statements were made as a result of custodial interrogation without

a Miranda warning. Purvis also claims, in the alternative, that even if he was not

in custody, his statements to the police officers were not given voluntarily.
                                        11


       a. Lack of Miranda Warning. “Any statements made by a suspect in

response to a custodial interrogation are inadmissible unless there has been an

adequate recitation of the Miranda warning and a valid waiver by the suspect of

his or her rights.” Id. Miranda warnings are not required unless there is both

custody and interrogation. Berkemer v. McCarty, 468 U.S. 420, 429 (1984).

       The issue at hand is whether Purvis was in custody at the time of the

interrogation.     The   custody   determination   depends     on   the   objective

circumstances of the interrogation, not on subjective views harbored either by the

officer or the person being questioned. Stansbury v. California, 511 U.S. 318,

323 (1994). We apply a four-factor test to assess whether a reasonable person

in the defendant’s position would believe that he was in custody.         State v.

Countryman, 572 N.W.2d 553, 557 (Iowa 1997). “These factors include: (1) the

language used to summon the individual; (2) the purpose, place, and manner of

interrogation; (3) the extent to which the defendant is confronted with evidence of

[his] guilt; and (4) whether the defendant is free to leave the place of

questioning.”    Id.   Generally, an in-home interrogation is not custodial for

purposes of Miranda. State v. Evans, 495 N.W.2d 760, 762 (Iowa 1993).

       Here, Purvis was at his home, seated on a couch in the living room with

the television on, while he was discussing with officers what had happened. We

acknowledge the officers’ questioning became confrontational to a degree, and at

one point one of the officers instructed Purvis to “sit there don’t move.” Purvis

was also confronted with some evidence of his guilt. However, after listening to

the audio recording, we conclude the officers were trying to jog Purvis’s memory

of what had happened to cause the alleged victim to be hospitalized. Purvis was
                                          12


in his own home, not under arrest, and was not arrested but was hospitalized.

He was not summoned to the location. He was not put into restraints. The

officers were present because they heard the cries for help of the victim. The

interview was brief—one segment of ten minutes and a second segment of about

thirty minutes. See State v. Smith, 546 N.W.2d 916 924 (Iowa 1996) (concluding

interviews that were twenty to forty minutes in duration were “rather brief”). The

audio reflects that at times two officers asked questions but only one officer

questioned Purvis the balance of the interview. It is difficult to find that Purvis

experienced a coercive atmosphere when one of the officers stated to him, “You

need to stay awake.” We conclude Purvis was not in custody and as a result, the

officers were not required to provide him with the Miranda warning.

       b. Voluntariness of Statement at Home. As the Supreme Court has

recognized, “Any interview of one suspected of a crime by a police officer will

have coercive aspects to it, simply by virtue of the fact that the police office is

part of a law enforcement system which may ultimately cause the suspect to be

charged with a crime.” Oregon v. Mathiason, 429 U.S. 492, 495 (1977). At the

time of his statements, Purvis was fifty-eight years old and was a high school

graduate. He was not handcuffed and was not subjected to any form of physical

punishment. Although Officer Eernisse spoke with Purvis for approximately forty

minutes5 without reading him his Miranda rights, neither the environment nor the

manner of the questioning was deliberately coercive. The questioning took place

in the evening while Purvis sat on his living room couch.            Purvis was not

5
 Officer Eernisse spoke with Purvis for approximately ten minutes before taking a short
break. The officer then spoke with Purvis for another thirty minutes in the home before
Purvis was transported to the hospital.
                                        13


handcuffed, and he was not told he was under arrest. One of the officers did tell

Purvis not to move as Pope was taken out of the home by medical personnel, but

otherwise his movements were not restricted. Officer Eernisse did not make any

improper promises or threats while speaking with Purvis. Although Purvis was

under the influence of drugs and alcohol, he took the substances of his own

volition. See State v. Countryman, 572 N.W.2d 553, 558–59 (Iowa 1997) (“It was

of her own volition that [the defendant] ingested any drugs affecting her. The fifth

amendment guarantees do not protect a defendant from his [or her] own

compulsions or internally-applied pressures which are not the product of police

action.” (internal quotations omitted)); see also State v. Wilson, 264 N.W.2d 614,

614–15 (Iowa 1978) (“The mere fact one is under the influence of a drug at the

time of making an inculpatory statement does not render the statement

involuntary, although it is a proper factor for the jury to consider in weighing the

evidence.”). Moreover a precautionary examination of Purvis by Dr. Singh after

the interview confirmed his ability to communicate and intelligently answer

questions.     After the examination he was discharged from the hospital.

Moreover, the audio recording reflects that he intelligently responded to the

questions posed to him. Accordingly we conclude Purvis’s statements at home

were made voluntarily.

         3. Statements at Police Department.

         Purvis also maintains his statements at the police station should have

been suppressed because his waiver of his Miranda rights was not knowing,

intelligent and voluntary.   He also claims his statements were not voluntarily

given.
                                         14


       a. Waiver of Miranda Rights. Purvis claims his waiver was not knowing,

intelligent, and voluntary because of the time of night it was given and his

impairment due to alcohol and opiates. The video and audio tape of the Miranda

proceedings aid us in our review.

       It was approximately 11 p.m. when Purvis waived his rights, and he did tell

officers he was tired before doing so, but the video and audio reveal Purvis was

coherent and answering questions appropriately. Furthermore, although Purvis

claims he was impaired due to alcohol and opiates, the physician notes from

approximately 7:30 p.m. state Purvis was “fully alert and awake and in no

distress.” His blood alcohol content at that time, more than three hours before

waiving his rights, was .073. At the station, Purvis was read his Miranda rights

and asked if he understood them. He answered that he did. The officers then

presented Purvis with a waiver form and told him to read it. The officers asked

Purvis if he could see the form “all right.” Purvis did not verbally respond, but he

then signed the form in the appropriate place. “A written waiver of constitutional

rights is not sufficient on its own to establish the waiver as knowing, intelligent,

and voluntary,” but it is “strong proof of its validity.” State v. Hajtic, 724 N.W.2d
449, 453 (Iowa 2006). We find Purvis’s waiver of his Miranda rights was valid.

       b. Voluntariness of Statements at Police Department. Using the same

factors and considering the totality of the circumstances, we also find Purvis’s

statements at the police department were voluntarily made. See Buenaventura,
660 N.W.2d at 46–47. At the time of his statements at the police department,

Purvis was not handcuffed and was not subjected to any form of physical

punishment. The officers provided him with water, and he did not complain he
                                           15


was hungry or thirsty during the interview. Purvis was under the influence of

alcohol and drugs, but testing from over three hours prior showed his blood

alcohol content was below the legal limit required to drive a vehicle, and the

attending physician described him as “fully alert and awake and in no distress.”

See State v. Wilson, 264 N.W.2d 614, 614–15 (Iowa 1978) (“The mere fact one

is under the influence of a drug at the time of making an inculpatory statement

does not render the statement involuntary, although it is a proper factor for the

jury to consider in weighing the evidence.”). Again, Purvis ingested the drugs

and alcohol of his own volition. See Countryman, 572 N.W.2d at 558–59. Purvis

was sufficiently coherent and able to answer questions appropriately. Purvis’s

ability to both talk and answer questions intelligently were also observed by Dr.

Singh during her examination of Purvis at the hospital.              Immediately after

providing a verbal statement to the police, Purvis prepared a written statement

outside of the officers’ presence. As the district court noted in its ruling on the

motion to suppress, the written “statement is legible, organized into sentences

and written chronologically.” We find the district court properly denied Purvis’s

motion to suppress incriminating statements made at the police station.6

       B. Motion for Mistrial.

       Purvis contends the district court erred in denying his motion for a mistrial,

resulting in prejudice to him. Purvis’s objection to the testimony was based upon


6
  The district court’s ruling on Purvis’s motion to suppress does not address the issue of
whether Purvis’s initial unwarned statements taint his latter statement at the police
station, and therefore the issue is not preserved. See Meier v. Senecaut, 641 N.W.2d
532, 537 (Iowa 2002) (“It is a fundamental doctrine of appellate review that issues must
ordinarily be both raised and decided by the district court before we will decide them on
appeal.”) Notwithstanding, the statements made by Purvis are not inadmissible under
the principles recited in Oregon v. Elstad, 470 U.S. 298, 314 (1985).
                                         16


a motion in limine, which the court had granted. The motion requested any

testimony mentioning Purvis’s incarceration be excluded.         Despite the limine

motion, one prosecution witness mentioned the fact Purvis was incarcerated. At

trial, Dr. Mahoney outlined the symptoms of PTSD Pope exhibited following the

incident.   During his answer, Mahoney stated, “She was anxious. She was

having trouble sleeping. She was afraid to go back into her home. She was afraid

she’d get assaulted again even though the [assailant] was in prison, in jail.”

Purvis objected and made a motion for a mistrial. The court overruled the motion

and then instructed the jury to disregard the witness’s last answer.

       The district court has broad discretion in ruling on a motion for a mistrial.

State v. Keys, 535 N.W.2d 783, 785 (Iowa Ct. App. 1995). “When improper

evidence has been promptly stricken and the jury admonished to disregard it,” as

the court did in this case, “there has been no erroneous ruling by the district

court.” See State v. Jackson, 587 N.W.2d 764, 766 (Iowa 1998). The ruling can

only be reversed in the “extreme instance” where the manifest prejudicial effect

on the jury could not be erased by the admonishment of the court, thus denying

the defendant a fair trial. Id. Evidence is unfairly prejudicial if it appeals to the

jury’s sympathies, arouses a sense of horror, triggers and instinct to punish, or

otherwise disposes the jury to base its decision on something other than the

propositions presented. State v. White, 668 N.W.2d 850, 854 (Iowa 2003). Only

if the prejudicial testimony was not dissipated by the court’s order can the denial

of a mistrial be reversed. State v. Ware, 205 N.W.2d 700, 705 (Iowa 1973).

       Purvis also argues the testimony of his incarceration is prejudicial under a

prior bad acts theory.      Evidence of other crimes, wrongs, or acts is not
                                         17


permissible to establish a defendant’s criminal disposition and thus the likelihood

the defendant committed the crime in question. Iowa R. Evid. 5.404(b); State v.

Reynolds, 765 N.W.2d 283, 289 (Iowa 2009). However, it may be permissible for

other purposes, “such as proof of motive, opportunity, intent, preparation, plan,

knowledge, identity, or absence of mistake or accident.” Iowa R. Evid. 5.404(b).

The language in the rule (“such as . . . ”), makes it clear this list was not meant to

be exhaustive. Id.

       However, the testimony in question suggested Purvis was in jail pending

the current charge, not that Purvis was incarcerated for a prior, unrelated

offense. Even if we grant credence to the bad acts theory, the testimony in

question is still not sufficiently prejudicial to require a mistrial because the

prejudice could be dissipated by the court’s admonishment to the jury.           See

Ware, 205 N.W.2d at 705.            The witness’s single reference to Purvis’s

incarceration was unsolicited by the prosecution, and neither the witness nor the

State attempted to use Purvis’s incarceration to prove his culpability. See State

v. Newell, 710 N.W.2d 6, 32 (Iowa 2006). The jury was admonished by the court

to ignore the testimony. “A jury is presumed to follow the instructions of the

court.” State v. Ondayog, 722 N.W.2d 778, 785 (Iowa 2006). As the State points

out, astute jurors might have already suspected Purvis was in jail pending the

current charge.

       All of the above factors support the conclusion that the single reference to

Purvis’s incarceration did not unfairly prejudice the defendant to the point where

the court’s admonishment would not have countered any prejudice.          The single

statement does not arise to the “extreme case” standard. Jackson, 587 N.W.2d
18


at 766. Furthermore, “It is axiomatic that a trial court is better equipped than

appellate courts can be to determine whether prejudice occurs.”            State v.

Anderson, 448 N.W.2d 32, 34 (Iowa 1989). This is because the trial court can

observe firsthand both the alleged misconduct and the jury’s reaction to it. Id.

        For these reasons, the court did not abuse its discretion in denying

Purvis’s motion for a mistrial.

IV. Conclusion.

        Although Purvis made in-home statements without receiving Miranda

warning, we conclude he was not in custody and his statements were voluntarily

made.     Because they were voluntarily made and Purvis later knowingly,

intelligently waived his Miranda rights, his later voluntary statements made at the

police department were properly admitted at trial.

        After considering the solitary reference to Purvis’s pretrial confinement in

the context of the entire trial and all of the properly admitted evidence, we find

the trial court did not abuse its discretion when concluding the statement was not

so prejudicial as to deprive Purvis of a fair trial. We affirm.

        AFFIRMED.